     Case 2:18-cv-14093-GGG-DMD Document 143 Filed 09/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    KRISTINA SANSONE                                               CIVIL ACTION
    VERSUS                                                         NO: 18-14093
    JAZZ CASINO COMPANY, LLC                                       SECTION: T (3)


                                           ORDER

       Before the Court is a Motion for Summary Judgment filed by Defendant Jazz Casino

Company, LLC. 1 Plaintiff has filed an opposition.2 With leave of court, Defendant has filed a

reply. 3 For the reasons set forth below, the Motion for Summary Judgment is GRANTED.

                           FACTS AND PROCEDURAL HISTORY

       Plaintiff was an employee of Defendant. She has asserted various claims of retaliation due

to sexual harassment under Title VII of the Civil Rights Act of 1964 and discrimination based on

her disability under the Americans With Disabilities Act. 4 Defendant in its motion asserts that

summary judgment is warranted because none of Plaintiff’s claims is legally cognizable nor

supported by the evidentiary record.

                                   LAW AND ANALYSIS

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”5 When assessing




1
  R. Doc. 41.
2
  R. Doc. 48.
3
  R. Doc. 59.
4
  R. Doc. 1.
5
  Fed. R. Civ. P. 56(a).
                                               1
      Case 2:18-cv-14093-GGG-DMD Document 143 Filed 09/30/20 Page 2 of 2




whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”6 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.” 7 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact. 8 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”9

           The Court has reviewed the Pleadings and finds that Defendant’s Motion for Summary

Judgment has merit. Plaintiff has failed to point to evidence in the record demonstrating a genuine

issue of material fact that her termination resulted from anything other than her own

misrepresentations. Nor has Plaintiff established a genuine issue of material fact with regard to her

hostile work environment claim. Accordingly,

           IT IS ORDERED that the Motion for Summary Judgment is GRANTED and Plaintiff’s

claims are dismissed with prejudice.

           New Orleans, Louisiana, this 30th day of September 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE


6
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir.
2008).
7
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
8
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
9
  Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
                                                 2
